Title: From Benjamin Franklin to Richard Bache, 11 November 1784
From: Franklin, Benjamin
To: Bache, Richard


				
					Dear Son,
					Passy, Nov. 11. 1784
				
				I received your Letters of the 28th. of August, and 10th of September, with the Newspapers by M. Sailly, but they were very incompleat and broken Sets, many being omitted perhaps the most material, which is disagreable to me who wish to be well inform’d of what is doing among you. I was glad to receive the good Account B & S have given of their good Treatment of those trifling Correspondents.— Your Family having pass’d well thro’ the Summer gives me great Pleasure. I still hope to see them before I die. Benny continues well, and grows amazingly. He is a very sensible and a very good Lad, and I love him much. I had Thoughts of bringing him up under his Cousin, and fitting him for Public Business, thinking he might be of Service hereafter to his Country; but being now convinc’d that Service is no Inheritance, as the Proverb says, I have determin’d to give him a Trade that he may have something to depend on, and not be oblig’d to ask Favours or Offices of any body. And I flatter my self he will make his way good in the World with God’s Blessing. He has already begun to learn his Business from

Masters who come to my House,
   
   A Printer and a Letter-founder

 and is very diligent in working and quick in learning.— He will write by this Opportunity.—
				I can say nothing certain with respect to my Return at present. In the Spring I may see clearer. My Malady tho’ it does not permit my using a Carriage, is otherwise tolerable. I enjoy the Company of my Friends, and pass my time as well as can be expected for an Exile. My Love to Sally and the Children, from Your affectionate Father
				
					B. Franklin
					Mr R Bache
				
			